Citation Nr: 0809622	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The December 2001 rating decision found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbosacral spine.  

In October 2002 the Board found that new and material 
evidence had been submitted to reopen a claim for service 
connection for degenerative joint disease of the lumbosacral 
spine.  The Board then undertook additional development 
pursuant to authority codified at 38 C.F.R. § 19.9(a)(2) 
(2002).

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claim.

Accordingly, in September 2003, the Board remanded the 
veteran's claim to the RO for further development.

In June 2007, the Board once again remanded the claim so that 
the veteran could be scheduled for a hearing to be conducted 
by a Veterans Law Judge.  In November 2007, a hearing before 
the undersigned Veterans Law Judge was held at the RO.  A 
transcript of this hearing is of record.  During the hearing, 
the undersigned granted a motion to advance the case on the 
Board's docket under the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran is not shown to be have a low back disorder that 
is due to any event or incident of his service, and arthritis 
of the lumbar spine was not manifested to a compensable 
degree in the first year following the veteran's separation 
from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
In May 2004 the claimant was notified of the need to submit 
all pertinent evidence in his possession.  In March 2006 he 
was provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  


Factual Background

The veteran alleges that due to an in-service back injury 
service connection is warranted.  He specifically claims that 
while stationed in Japan he injured his back in a fall while 
mountain climbing in late 1953 or early 1954.  The veteran 
claims that he was hospitalized for several weeks following 
his fall, and that he has suffered from back-related problems 
since that time.  See VA Form 21-4138.  

Unfortunately, the available service medical records are 
limited to the report of the veteran's February 1955 
separation examination.  Clinical evaluation of the veteran's 
back (spine) was normal.  

VA has a heightened duty to assist the veteran in developing 
his claim since the records may have been lost or destroyed 
by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Regarding VA's "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's complete service medical records.  In this regard, 
the Board notes that a VA Form 119 (Report of Contact) dated 
in May 2006 comprehensively sets out the efforts made by VA 
to obtain the veteran's service medical records.  
Essentially, the service medical records were reported to 
possibly have been destroyed in the 1973 fire at the National 
Personnel Record Center (NPRC).  Army Surgeon General records 
were determined to also be unobtainable.  The Board concludes 
that all reasonable means of obtaining the veteran's service 
medical records are exhausted.

Private medical records, dated from 1975 to 1997, are on 
file.  These records show that in August 1975 during a pre-
employment examination, the veteran's physical examination 
was recorded as normal.  In January 1977 he was seen for 
complaints of a sudden pain in the mid lumbar area after 
leaning over to pick up a piece of shelving.  He indicated 
that he had pulled a muscle in his back.  He was seen two 
more times that month in follow-up visits.  He was seen in 
June and July 1978 for back pain complaints.  A June 1978 X-
ray report showed an unremarkable lumbar spine.  During the 
last of two visits in July 1978, the examiner noted that the 
veteran's back was improving and doing much better at that 
time.  He was seen in February 1981 for low back pain 
complaints.  The examiner at that time noted that the veteran 
was apparently hurt about two to three weeks before while 
lifting.  A September 1983 history and physical report shows 
that the veteran provided a vague history of having a lumbar 
problem a number of years ago, occurring in Newman, Georgia.  
Right lumbar radiculopathy was diagnosed.  Treatment notes in 
November 1985 shows complaints with the back radiating to the 
leg, which the examiner thought was coming from the low back 
area.  Notes in January 1986 show that the veteran had pain 
at the sciatic nerve.  An April 1989 MRI (magnetic resonance 
imaging) report shows findings consistent with lumbar spine 
disc degeneration at L3-4, L4-5, and L5-S1.  A September 1997 
medical record shows a diagnosis of lumbosacral spasm with no 
neurovascular compromise.  

An April 1995 VA progress note shows that the veteran 
complained of back pain.  No evidence of myelopathy or 
radiculopathy was shown.  

A September 1997 VA outpatient treatment notes includes a 
diagnosis of mechanical low back pain/myofacial pain.  

The report of a September 1997 VA orthopedic examination 
shows that the veteran provided a history of low back pain 
beginning in 1954.  Chronic low back pain with neurologic 
deficits was diagnosed.  A September 1997 VA X-ray report 
includes findings of degenerative disk disease at L5-S1.  

VA outpatient treatment records, dated from 1998 to 2001, are 
devoid of findings reflective of treatment for his back.  

Lay statements were received in October 2002 from friends of 
the veteran.  These statements essentially indicated that the 
veteran did not have back problems prior to his military 
service but that he did after his service discharge.  

The veteran provided testimony before the undersigned in 
November 2007 at a hearing conducted at the RO.  The veteran 
indicated that when he was in the Army he slipped and fell 
while performing mountain training in Japan.  He added that 
he was admitted to a hospital, but did not remember the name 
of it.  He reportedly stayed there approximately three to 
four weeks for treatment of a back injury.  He added that 
following this time he was placed on light duty.  See page 
four of hearing transcript (transcript).  The veteran 
mentioned that following his service separation he had 
received both private and VA treatment for his back.  He 
added that he was in receipt of VA treatment in Decatur.  See 
page seven of transcript.  His representative requested that 
VA research the hospital records in Japan, to see if there 
are records to support this claim that would be independent 
of the service medical records which the VA apparently could 
not locate.  See page 10 of transcript.  The veteran 
testified that a private physician, Dr. Bryant, had 
essentially informed him that his current back problems are 
related to his claimed in-service mountain climbing accident.  
As noted in the Board's September 2003 remand as well as part 
of a May 2004 letter to the veteran from the RO medical 
records for Dr. Bryant have been determined to be 
unavailable.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)


In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's, as well as the other lay statements, 
describing the appellant's symptoms are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.


Analysis

As to the veteran's claim for service connection for 
degenerative joint disease of the lumbar spine, after a 
review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's current low back disorder, manifested primarily 
by degenerative disc disease and complaints of back pain, is 
related to service.  The 1955 separation examination report 
was entirely negative for findings, complaints or diagnoses 
of a low back disability.  While the appellant has asserted 
that he was treated in-service for low back problems 
resulting from a fall his service medical records, with the 
exception of the separation examination report, are 
unavailable.  Further, no medical examiner has linked any 
current low back disability to service.  Therefore, the 
preponderance of the competent evidence is against finding an 
etiological relationship between the veteran's current 
disability and any in-service incident, his lay contentions 
to the contrary notwithstanding.

The Board observes further that while lumbar spine disc 
degeneration has been diagnosed this diagnosis was first made 
in 1989, many years following the veteran's 1955 service 
separation.  Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

Hence, there is no competent medical evidence relating any 
current lumbar disorder to his service.  In contrast, the 
record shows that a clinical evaluation of the appellant's 
back at separation was normal.  There is no competent 
evidence showing any back disorder for many years 
postservice, and an August 1975 preemployment physical was 
likewise negative for evidence of a back disorder.  Cf.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  

The veteran's opinion linking his current back disorder to 
service is not competent medical evidence of a nexus.  Simply 
put, his contentions do not constitute competent evidence 
with respect to medical causation, diagnosis, and treatment.  
As a lay person, the veteran lacks the medical expertise to 
offer competent opinions as to the existence of the 
disability, as well as to medical causation of any current 
disability.  Espiritu.  Therefore, there is no competent 
medical evidence of record showing a link between the 
veteran's current lumbar spine disability and service.  As 
such, the preponderance of the evidence is against the claim 
for service connection for degenerative joint disease of the 
lumbar spine.  

The claim is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


